[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant Hayes sought to strike the complaint on the grounds that since the plaintiff had no real estate license it could not seek compensation for selling the defendant's auto dealership. See Section20-325a(a) General Statutes.
The complaint seeks compensation, however, for selling an auto dealership, not for selling real estate. Since the application of Section20-325a(a) would require a factual determination not apparent in the pleadings, the motion to strike must be and is denied.
McDonald, J.